Citation Nr: 0528436	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
neurosis, currently evaluated as 50 percent disabling.

2.  Entitlement to a compensable evaluation for lumbar 
myositis.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, claimed on a direct basis 
and as secondary to the service-connected lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claims of entitlement 
to an evaluation in excess of 10 percent service-connected 
anxiety neurosis, and entitlement to a compensable rating for 
the service-connected lumbar myositis.  The RO also denied 
service connection for degenerative disc disease of the 
lumbar spine.

In November 2001, the Board remanded this case to the RO for 
additional evidentiary development.

Thereafter, in December 2002, the RO granted an increased 
rating of 50 percent for the service-connected anxiety 
neurosis, and assigned an effective date of March 6, 1998, 
for that grant, which corresponded to the date of receipt of 
the veteran's claim for an increased rating.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating for the service-connected 
anxiety neurosis remained in appellate status.

In May 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In October 2003, the Board again remanded this case for 
additional evidentiary development.  Following completion of 
the requested development, the case was returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The service-connected anxiety neurosis is manifested by 
occupational and social impairment due to symptoms such as 
depression, difficulty sleeping, disturbances of mood, and 
difficulty in establishing effective relationships.

2.  The service-connected lumbar myositis has been shown to 
be essentially asymptomatic, and not manifested by limited 
motion, pain on motion, ankylosis, incapacitating episodes, 
or other associated neurological abnormalities.

3.  The preponderance of the evidence demonstrates that the 
claimed degenerative disc disease of the lumbar spine is not 
causally related to the veteran's military service or to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for anxiety neurosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.130, Code 9400 (2005).

2.  The criteria for assignment of a compensable rating for 
lumbar myositis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2005).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service, and it was not 
proximately due to aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant' s possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letter dated in April 2004 in 
which the RO advised the veteran of the evidence needed to 
substantiate his claims.  In this letter, the RO also advised 
the veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was also 
advised to identify any additional evidence that he believes 
may be relevant to his claims and what VA would do to assist 
him in the development of his claims.  

In addition, in an earlier letter dated in February 2002, the 
RO had advised the veteran to identify all relevant health 
care providers who had treated him for his psychiatric and 
lumbar disabilities.  Furthermore, the Board also notes a 
Statement of the Case dated in December 1998, as well as 
Supplemental Statements of the Case dated in March 1999, 
August 1999, December 2002, and February 2005.  In these 
documents, the veteran was informed of the evidence 
considered in adjudicating his claims, the reasons and bases 
for the denial of his claims, and the laws and regulations 
considered in adjudicating his claims.

The Board recognizes that the April 2004 notice letter was 
issued after the initial adjudication of his claims by the 
agency of original jurisdiction.  However, the Board believes 
the content of the notice provided to the veteran 
substantially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in that it advised the 
veteran of the type of evidence needed to substantiate his 
claims, of his and VA's responsibilities under VCAA, and of 
the need that he identify or submit any other evidence that 
he believes may be relevant to his claim.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the veteran's records 
have been obtained from the VA Medical Center (MC) in West 
Los Angeles, and that he has been provided with several 
examinations to determine the severity of his service-
connected disabilities, and the etiology of his claimed 
degenerative disc disease of the lumbar spine.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim, and arranging for 
the veteran to undergo appropriate VA examinations.  38 
U.S.C.A. §§ 5103 and 5103A.  

II.  Entitlement to an increased evaluation for anxiety 
neurosis

The veteran is seeking an increased rating for his service-
connected anxiety neurosis.  He essentially contends that his 
disability is more severe than is contemplated by the 50 
percent rating assigned.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities. 

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The criteria of DC 9400 for each level of disability in 
excess of 30 percent are as follows:

100 percent - Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions of hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation or own 
name.

70 percent - Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

50 percent - Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing effective work and 
social relationships.

38 C.F.R. § 4.130, DC 9400.

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. A score of 
41-50 involves serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals) or serious impairment in social, 
occupational functioning (e.g., no friends, unable to keep a 
job).  A score of 51-60 involves moderate symptoms, such as 
flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (e.g., few friends or conflicts with peers or co-
workers).  A score of 61-70 reflects some mild symptoms 
(depressed mood and mild insomnia) or some difficulty in 
social or occupation functioning but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against granting an increased rating for 
the veteran's anxiety neurosis.  In this regard, the Board 
finds the most probative evidence of record to be the report 
of a VA mental disorders examination conducted in May 1998, 
and the report of a psychiatric examination conducted through 
QTC medical services in August 2002.

For example, in the report of the May 1998 examination, it 
was noted that the veteran was cooperative and talkative, and 
that his speech showed no impediments.  It was also noted 
that examination revealed no formal thought disorder, and 
that his affect was appropriate.  The examiner found no 
evidence of delusions or hallucinations, and no evidence of 
suicidal or homicidal ideas.  The veteran was found to be 
fully alert and oriented to time, person, and place, and his 
memory was described as grossly intact.  His abstract 
thinking was found to be normal, and he was given a GAF score 
of 60, which is indicative of only moderate symptoms, or 
moderate difficulty in social or occupational functioning.

Although it was found that his mood was mildly depressed and 
that he was experiencing problems sleeping, the Board 
believes that such symptomatology is already contemplated by 
the 50 percent rating currently assigned.  Furthermore, 
although the veteran reported that he had used heroin in the 
past to self-medicate his disability, he indicated that he 
was not currently doing so and had, in fact, not used drugs 
in over a year.

The Board believes the findings noted in the report of his 
May 1998 VA examination to be consistent with those noted 
during the subsequent August 2002 examination.  In 
particular, the Board notes that the report of his August 
2002 examination also shows that the veteran complained 
primarily of depression and difficulty sleeping.  He also 
reported episodes of anxiety when he was around certain 
people or had to meet appointments, which he described as 
consisting of sweating in his hands, rapid heart rate, and 
feeling anxious.

The examiner found that the veteran was pleasant and relaxed, 
but that his affect was restricted.  Examination revealed no 
loose associations, tangentiality, or circumstantiality, and 
the veteran denied suicidal or homicidal ideation.  He also 
denied experiencing hallucinations, delusions, or other 
psychotic symptoms.  The veteran's memory was found to be 
intact, and his judgment and insight were found to be fair to 
good.  The examiner again noted a GAF score of 60, which is 
indicative of only moderate symptoms, or moderate difficulty 
in social or occupational functioning.

The Board recognizes that there is evidence that the veteran 
experiences difficulty establishing effective relationships, 
particularly romantic relationships, as he reported during 
his August 2002 examination.  However, during the August 2002 
examination, the veteran also reported that he was able to 
relate fairly well with other people, and that he continued 
to engage in his hobby, golfing, which he played with 
friends.  Thus, the evidence does not show that the veteran 
is totally unable to maintain effective relationships so as 
to warrant a rating in excess of 50 percent.

In determining whether an increased rating may be warranted, 
the Board has also reviewed the veteran's VA treatment 
records since 1998.  However, although these records do 
reflect that the veteran has received regular treatment for 
his service-connected anxiety neurosis since that time, the 
Board believes that these records are consistent with the 
reports of the May 1998 and August 2002 examinations in that 
they primarily reflect complaints of anxiety and depression, 
but do not demonstrate manifestations consistent with a 
rating in excess of 50 percent under DC 9400.

Although a February 1999 VA psychiatric note does contain a 
finding that the veteran is totally unemployable due to 
psychiatric disability, the veteran subsequently reported 
during his August 2002 examination that he had been employed 
full-time for the last several years at a golf-course, and 
that his job involved taking care of the grounds.  In a May 
2004 VA clinical note, it was noted that the veteran reported 
that he was still employed at the golf course at that time.  
Thus, the Board finds that the veteran's anxiety neurosis has 
not been shown to cause total occupational impairment.

The Board has considered two March 2004 VA clinical notes in 
which it was noted that the veteran had reported having 
difficulties with his coworkers.  However, it was also noted 
that he had recently been given a position of greater 
responsibility, and that his complaints had to do primarily 
with his frustration that he lacked the authority to act 
against uncooperative employees.  The VA examiner indicated 
that the veteran had expressed concern that other employees 
were not doing their work and that he was unable to do 
anything about it, and the examiner specifically noted that 
this was "not a psyche issue."  Thus, it appears that the 
VA examiner believed that the veteran's problems at work were 
not related to his service-connected anxiety disorder.

Furthermore, even if it was presumed that the veteran's 
service-connected disability appears was causing difficulty 
in establishing effective relationships with his coworkers, 
the Board finds that such symptomatology is specifically 
contemplated by the 50 percent rating assigned under DC 9400.  
Moreover, because the veteran has nevertheless been able to 
maintain full-time employment for several years at the same 
job despite any such difficulty, the Board also finds that 
the veteran's anxiety neurosis has not been shown to be of 
such severity as to render him unable to maintain effective 
working relationships.

In short, the Board finds that the manifestations of the 
service-connected anxiety neurosis are not shown to be of 
such severity as to support the assignment of an increased 
rating under DC 9400.  In essence, the Board finds that the 
service-connected disability has been shown to be manifested 
by occupational and social impairment due to symptoms such as 
depression, difficulty sleeping, disturbances of mood, and 
difficulty in establishing effective relationships, which are 
already contemplated by the 50 percent rating currently 
assigned.

The veteran's service-connected anxiety disorder has not been 
shown to be manifested by suicidal ideation, obsessional 
rituals, impaired impulse control, spatial disorientation, 
neglect of personal appearance, difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships, so as to warrant a 70 
percent rating under DC 9400.  

Furthermore, the service-connected disability has also not 
been shown to be manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; or severe disorientation or memory loss, so 
as to warrant a 100 percent rating under DC 9400.

Therefore, the Board concludes that the preponderance of the 
evidence is against granting an increased rating for the 
service-connected anxiety neurosis under DC 9400.  
Accordingly, the benefit sought on appeal is denied.

III. Entitlement to a compensable evaluation for lumbar 
myositis

The record reflects that, in June 1970, immediately following 
the veteran's separation from service, he underwent a VA 
examination in which he reported experiencing back pain, 
particularly when bending.  He explained that he had 
experienced back pain ever since he had served on police 
clean-up duty in March 1970, which had involved a great deal 
of bending and lifting.  Physical examination revealed tender 
right paravertebral muscles, but was otherwise negative.  The 
examiner noted a diagnosis of lumbar myositis.  Thereafter, 
in a November 1970 rating decision, the RO granted service 
connection for lumbar myositis and assigned a non compensable 
evaluation.

The veteran is now seeking a compensable evaluation for his 
service-connected lumbar myositis.  As explained during his 
May 2003 hearing, the veteran's contends that he experiences 
painful motion, which can be aggravated when lifting heavy 
objects at work.  He has also reported experiencing stiffness 
and that he regularly took medication for back pain.

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application").  

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  

Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
version of the schedule for rating disabilities of the spine.  
The Board recognizes, however, that application of the newer 
regulations can be no earlier than the effective date of the 
change.  

The Board also notes in passing that the veteran was provided 
notice of the changes in regulations in the Supplemental 
Statement of the Case issued in February 2005.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).  

In this case, the RO rated the veteran's disability by 
analogy under 38 C.F.R. § 4.71a, DC 5295, for lumbosacral 
strain.  Under that code, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Effective on September 26, 2003, DC 5295 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5237.  Under that Diagnostic 
Code, lumbosacral strain is to be evaluated either under the 
new general rating formula for diseases and injuries of the 
spine.  Under the new general rating criteria for 
disabilities of the spine, a 10 percent evaluation is 
warranted for disability of the thoracolumbar spine when 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  An evaluation higher of 30 
percent is not warranted under the new criteria unless there 
is forward flexion of the thoracolumbar spine to 30 degrees 
or less.  An evaluation of 40 or greater requires favorable 
or unfavorable ankylosis.  

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, DC 5003.  When the limitation of 
motion of the specific joint or joints involved is non 
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent evaluation 
will be established where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent evaluation shall be established for X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of DC 5003 states that the 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  

Under the old criteria for evaluating disabilities of the 
spine, DC 5292 assigned ratings based on limitation of motion 
in the lumbar spine.  Under that Diagnostic Code, a 10 
percent evaluation was warranted for slight limitation of 
motion, a 20 percent evaluation was warranted for moderate 
limitation of motion, and a 40 percent evaluation was 
warranted for severe limitation of motion.  

Also under the old criteria, DC 5293 set forth the criteria 
for rating intervertebral disc syndrome.  Under that code, a 
10 percent evaluation was assigned for mild intervertebral 
disc disease, a 20 percent rating was assigned for 
intervertebral disc syndrome which is moderate with recurring 
attacks, a 40 percent rating was warranted for intervertebral 
disc syndrome that is severely disabling with recurring 
attacks and intermittent relief, and a 60 percent evaluation 
was assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. 4.71a, DC 5293.  

As noted hereinabove, effective from September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  Under that new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  A 10 percent 
evaluation is assigned with the incapacitating episodes 
having a total duration of at least 1 week, but less than 2 
weeks, during the past 12 months.

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting a 
compensable evaluation for the service-connected lumbar 
myositis under either the new DC 5237 or the old DC's 5292, 
5293, or 5295.  In essence, the Board concludes that the 
service-connected lumbar myositis has been shown to be 
essentially asymptomatic on objective examination.  Although 
there is objective clinical evidence showing that the veteran 
experiences pain and limitation of motion in the low back, 
the Board finds that these symptoms have been shown to be 
attributable to non-service connected disabilities of the 
lumbar spine.

In this regard, the Board notes the report of an August 2002 
orthopedic examination conducted through QTC services in 
which the examiner specifically concluded that there is no 
current evidence of myositis.  In the report, the examiner 
explained that the veteran been receiving treatment for his 
complaints of back pain at the VAMC in West Los Angeles, and 
that MRI studies had revealed degenerative disc disease in 
both his neck and back.  It was noted that the veteran was 
currently experiencing minimal symptoms, and was not 
experiencing any numbness or tingling with movement of his 
back at that time.  He complained primarily of pain with 
flare-ups off and on, averaging approximately two times per 
month.  He indicated that the symptoms sometimes lasted 
several hours, and that the longest they had lasted was for 
one day.  He also indicated that, on an average of two to 
three times per year, his symptoms became so severe as to 
require bedrest and treatment.

Examination of the thoracolumbar spine revealed flexion to be 
to 90 degrees, lateral bending to 40 degrees, and rotation to 
30 degrees.  The veteran complained of mild pain on flexion 
in the paraspinous muscles of his lumbar area, particularly 
in the terminal of 10 degrees flexion.  Some mild tenderness 
was noted at the lumbosacral junction with extension and 
rotation, and in the muscles at the posterior iliac spine.  
There was no evidence of weakness, lack of endurance, or 
incoordination, and no radiation pain with straight leg 
raising.  It was noted that there was also no evidence of 
atrophy, muscle spasm, ankylosis, or signs of radiculopathy.  
Sensory examination in the lower extremities was found to be 
normal.  

The examiner noted that a review of the veteran's treatment 
records between 1998 and 2001 showed that x-rays had revealed 
degenerative disc disease at L4-5 and L5-S1 with significant 
narrowing of the terminal disc space and anterior osteophytes 
with mild wedging of t12.

Following physical examination, the examiner concluded that 
the veteran currently had a mild loss of range of motion in 
his back secondary to degenerative disc disease, facet 
arthritis of his vertebrae, and mild, myofascial stiffness.  
However, the further found that these problems had no 
relationship to the service-connected myositis.  The examiner 
explained that the myositis in no way caused or aggravated 
the degenerative disc disease present in both the veteran's 
lumbar spine and the cervical spine, and that these were 
manifestations of aging and repetitive stress over long 
periods of time.  The examiner further explained that these 
were not secondary to the veteran's original service-
connected muscular disorder, which had probably resulted from 
a pulled muscle in service.

In short, although the August 2002 QTC examiner found 
objective evidence of pain and limitation of motion in the 
lumbar spine, these symptoms were specifically attributed to 
the veteran's nonservice-connected disabilities of the lumbar 
spine, and not to the service-connected lumbar myositis.

The Board believes the conclusions of the August 2002 QTC 
examiner to be consistent with findings noted in the report 
of a May 1998 VA examination.  In the report, it was noted 
that examination had revealed moderate deficits in range of 
motion in the lumbar spine, and moderate pain on range of 
motion testing.  However, the examiner specifically 
attributed these manifestations to degenerative disc disease 
of the lumbosacral spine.  No diagnosis of myositis was 
noted.

Similarly, the veteran's VA outpatient treatment records 
reflect periodic complaints of back pain between from 1998 to 
2004, which have been repeatedly attributed to diagnoses of 
degenerative disc disease and/or arthritis.

Accordingly, the Board finds that, although the service-
connected lumbar myositis was originally rated by analogy 
under the criteria of DC 5295, the preponderance of the 
evidence is against granting a compensable rating under that 
code.  As noted above, although physical examination and x-
rays have confirmed the presence of pain, limitation of 
motion, and arthritic changes, the August 2002 QTC examiner 
specifically determined that these problems were unrelated to 
the service-connected lumbar myositis.  

This conclusion appears consistent with the report of the 
veteran's May 1998 VA examination and the findings contained 
in his VA outpatient treatment records, and there is no 
contrary medical evidence suggesting that the veteran 
experiences painful motion, muscle spasm, loss of lateral 
spine motion, or other symptoms directly due to his service-
connected myositis so as to warrant a compensable rating 
under the criteria of DC 5295.

Similarly, there is no contrary medical evidence suggesting 
that the veteran experiences radiculopathy or symptoms 
compatible with sciatic neuropathy directly due to the 
service-connected myositis so as to warrant a compensable 
rating under the original version of DC 5293.  Although the 
veteran described experiencing flare-ups of pain 
approximately two times per month during his August 2002 VA 
examination, as discussed in detail above, the examiner found 
that these were due to the degenerative disc disease that was 
unrelated to the service-connected myositis.  Thus, the Board 
finds that the veteran's flare-ups do not support the 
assignment of a compensable evaluation under the original 
version of DC 5293 based on either mild or moderate recurring 
attacks.

Having found that the veteran's arthritis and degenerative 
disc disease are not related to the service-connected lumbar 
myositis, the Board further finds that the preponderance of 
the evidence is against granting a compensable rating under 
DC 5003.  Similarly, having found that the veteran's pain and 
limitation of motion in the lumbar spine are the result of 
the degenerative disc disease, and not related to the 
service-connected lumbar myositis, the Board also finds that 
a compensable evaluation is not warranted under the new 
general rating formula for diseases of the spine, or under 
the old criteria of DC's 5292.

Furthermore, even if it was presumed that the service-
connected lumbar myositis was contributing to the limitation 
of motion found to be present in the lumbar spine, the August 
2002 QTC examination revealed range of motion to be limited 
to only 90 degrees, which does not support the assignment of 
a compensable rating under the new criteria or under the old 
criteria of DC 5292.

The Board recognizes that the alternate version of DC 5293 
that became effective on September 23, 2002, allows for 
rating intervertebral disc syndrome based on the frequency 
and severity of incapacitating episodes.  However, although 
the veteran described experiencing flare-ups of back pain 
during his QTC examination, these symptoms were attributed to 
his degenerative disc syndrome, which was found to be 
unrelated to the service-connected disability.  Furthermore, 
even if these flare-ups were found to be related the service-
connected disability, the veteran indicated that episodes 
that required bedrest and treatment occurred only two or 
three times a year, and that his flare-ups lasted for no more 
than a day or so.  Thus, the Board finds that a compensable 
evaluation is not warranted based on incapacitating episodes.

The Court has held that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, in this case, the veteran's 
service-connected lumbar myositis has not been evaluated 
based on limitation of motion because the limitation of 
motion found to be present in the lumbosacral spine has been 
shown to be due to nonservice-connected disability, and 
unrelated to the service-connected myositis.  For this 
reason, and because the service-connected myositis has been 
shown to be asymptomatic, the Board finds that these 
provisions do not apply.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
granting a compensable evaluation for the service-connected 
lumbar myositis.  Thus, the benefit sought on appeal is 
denied

VI. Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine

The veteran also contends that his degenerative disc disease 
developed secondary to his service-connected lumbar myositis.  
Alternatively, he appears to be contending that his 
degenerative disc disease of the lumbar spine was caused by 
injuries sustained in service in which he fell off a jet 
engine while stationed in Okinawa. 

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the outset of this discussion, the Board notes that there 
is some confusion as to the etiology of the veteran's 
service-connected myositis.  In this regard, the Board notes 
that the veteran reported during his August 2002 QTC 
examination that he had injured his back in service when he 
fell off a jet engine while stationed in Okinawa.  However, 
during the June 1970 VA examination in which he was initial 
diagnosed with lumbar myositis, he reported that he had been 
experienced recurring back pain ever since he had served on 
police clean-up duty in March 1970, which had involved a 
great deal of bending and lifting.  There is no notation in 
the report of that examination of the veteran having reported 
that he fell off a jet engine in service.  The Board notes 
that neither of these reported incidents is documented in his 
service medical records, and that physical examination at 
separation revealed that his spine was normal. 

However, even if it was presumed for the purposes of this 
decision that both of these in-service injuries occurred, and 
that both of these incidents contributed to the service-
connected lumbar myositis, the Board concludes that the 
preponderance of the evidence is against finding that the 
claimed degenerative disc disease is related to the veteran's 
military service or his service-connected disability.  

As discussed in detail above, the August 2002 QTC examiner 
specifically found that the veteran's degenerative disc 
disease was secondary to aging and repetitive stress over 
long periods of time, rather than to any disease or injury 
incurred in service.  The examiner considered that the 
veteran was service-connected for lumbar myositis, but 
concluded that the degenerative disc disease had no 
relationship to the service-connected disability.  The Board 
notes that there is no contradictory medical opinion of 
record with respect to the etiology of the claimed 
degenerative disc disease.

Although the veteran may sincerely believe that his 
degenerative disc disease is related to his military service 
and/or his service-connected disability, he is not considered 
qualified to render medical opinions regarding diagnoses or 
the etiology of medical disorders, and his opinion is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  As noted above, the August 2002 examiner 
concluded that the degenerative disc disease shown on 
physical examination and x-rays was consistent with the aging 
process.  

Therefore, the Board finds that the August 2002 opinion is 
controlling and serves to establish that the claimed 
degenerative disc disease did not develop as a result of his 
military service or his service-connected lumbar myositis.

In summary, the Board finds that veteran is not shown to have 
degenerative disc disease due to an injury or disease 
incurred in service, or proximately due to or the result of a 
service-connected disability.  Accordingly, based on the 
evidence of record, the benefit sought on appeal is denied.


ORDER

Entitlement to an increased evaluation for anxiety neurosis, 
currently evaluated as 50 percent disabling, is denied.

Entitlement to a compensable evaluation for lumbar myositis 
is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, claimed on a direct basis 
and as secondary to the service-connected lumbar myositis, is 
denied.


	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


